FILED
MEMORANDUM DECISION                                        Aug 11 2016, 9:48 am

                                                                CLERK
                                                            Indiana Supreme Court
Pursuant to Ind. Appellate Rule 65(D),                         Court of Appeals
                                                                 and Tax Court
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Cynthia Phillips Smith                                   Jennifer Fehrenbach Taylor
Lafayette, Indiana                                       Fehrenbach Taylor Law Office
                                                         Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Gerhard Klimeck,                                         August 11, 2016
Appellant,                                               Court of Appeals Cause No.
                                                         79A02-1510-DR-1796
        v.                                               Appeal from the Tippecanoe
                                                         Circuit Court
Virginia Klimeck,                                        The Honorable Thomas H. Busch,
Appellee.                                                Judge
                                                         Trial Court Cause No.
                                                         79C01-1501-DR-10




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 1 of 19
                                             Case Summary
[1]   Gerhard Klimeck appeals the denial of the motion to correct error he filed

      following the trial court’s issuance of findings of fact, conclusions of law, and

      dissolution decree in his divorce from his wife Virginia Klimeck. We affirm in

      part, reverse in part, and remand.


                                                    Issues
[2]   The restated substantive issues before us are:


              I.      whether the trial court divided the marital estate in a just
                      and reasonable manner;

              II.     whether the trial court abused its discretion by ordering
                      Gerhard to make spousal maintenance payments to
                      Virginia; and

              III.    whether the trial court abused its discretion by imposing a
                      “gag order” on Gerhard with regard to Virginia’s medical
                      conditions and treatment.

                                                     Facts
[3]   Gerhard and Virginia were married on July 1, 1995, and have two children.

      Gerhard is a tenured professor at Purdue University. Virginia, who has a

      bachelor’s degree in chemical engineering and a master’s degree in business

      administration, was not employed outside the home after 2002 and, instead,

      cared for the couple’s children. Their first child was born in 2004, and their

      second was born in 2007. In 2006 and 2008, Gerhard inherited property in

      Germany from his parents. He sold the property and invested the proceeds in

      several German accounts. During the parties’ marriage, Gerhard made some


      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 2 of 19
      deposits into those accounts, and the family used some of the money in them to

      finance visits to Germany.


[4]   On February 19, 2014, Gerhard filed a Petition for Dissolution of Marriage.

      Shortly before Gerhard filed the petition, and while the petition was pending,

      Gerhard made numerous sizeable withdrawals from the parties’ joint Fidelity

      accounts. Less than a month before filing the petition, and without Virginia’s

      agreement, Gerhard transferred approximately $280,000.00 from a joint

      Fidelity account into the children’s 529 college savings accounts. Despite the

      fact that Gerhard’s salary was sufficient to support himself and the children,

      Gerhard used marital assets to cover their living expenses while the petition was

      pending. As a result of his withdrawals, Gerhard incurred $66,000.00 in

      capitals gains taxes.


[5]   After a hearing, the trial court entered findings of fact, conclusions of law, and a

      dissolution decree on July 1, 2015. The trial court ordered Gerhard to pay the

      $66,000.00 in capital gains taxes but otherwise divided the marital estate,

      including the German accounts, equally. The trial court also ordered Gerhard

      to make maintenance payments to Virginia until December 25, 2015, and to

      refrain from divulging information related to Virginia’s medical conditions or

      treatment.


[6]   Gerhard and Virginia both filed motions to correct error after the trial court

      issued its final order. The trial court held a hearing on those motions on

      September 4, 2015. On October 14, 2015, the trial court issued corrected


      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 3 of 19
      findings of fact, conclusions of law, and dissolution decree. On October 28,

      2015, Gerhard filed his timely notice of appeal in this matter.


                                                  Analysis
[7]   At the outset we acknowledge the unusual procedural posture of this case with

      regard to the parties’ motions to correct error. Both parties filed motions to

      correct error after the trial court issued its July 1, 2015, order. The trial court

      then held a timely hearing on those motions. Pursuant to Trial Rule 53.3, the

      trial court was required to rule on the motions to correct error within thirty days

      after they were heard. It did not do so, however, nor did it seek an extension of

      time in which to issue its ruling. Ind. Tr. Rule 53.3. The parties’ motions were

      thus deemed denied on October 5, 2015. Id. After the motions were deemed

      denied, the trial court issued corrected findings of fact, conclusions of law and

      dissolution decree on October 14, 2015.


[8]   We acknowledge that our supreme court has outlined a narrow set of

      circumstances under which a belatedly-granted motion to correct error may

      stand. See Cavinder Elevators v. Hall, 726 N.E.2d 285 (Ind. 2001). Neither party,

      however, contends the belatedly-issued corrected findings of fact, conclusions of

      law and dissolution decree stand in this case. Instead, the parties base their

      arguments on the trial court’s original, July 1, 2015, order. We therefore do not

      address whether the Cavinder Elevators exception applies in this case but instead

      review the trial court’s deemed denial of Gerhard’s motion to correct error for

      an abuse of discretion. State of Indiana and Indiana Bureau of Motor Vehicles v.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 4 of 19
       Hargrave, 51 N.E.3d 255, 259 (Ind. Ct. App. 2016). Doing so requires that we

       examine the trial court’s July 1, 2015, findings of fact, conclusions of law and

       dissolution decree.


[9]    Virginia requested, and the trial court issued, findings of fact and conclusions of

       law; we will not set aside the court's findings unless they are clearly erroneous.

       Mitchell v. Mitchell, 875 N.E.2d 320, 322-23 (Ind. Ct. App. 2007), trans. denied.

       We determine whether the evidence supports the findings and the findings

       support the judgment. Id. We do not reweigh the evidence or reassess the

       credibility of witnesses. Id. “Rather, a trial court’s findings of fact will only be

       found clearly erroneous when the record is without any evidence or reasonable

       inferences to support them.” Id. at 323. “We give considerable deference to the

       findings of the trial court in family law matters.” Stone v. Stone, 991 N.E.2d
992, 999 (Ind. Ct. App. 2013), aff'd on reh'g.


                                       I.      Division of Marital Assets

[10]   Gerhard first contends the trial court abused its discretion when it divided the

       marital estate. The pertinent question is whether the trial court’s division of the

       marital property was just and reasonable. Morgal-Henrich v. Henrich, 970 N.E.2d
207, 210-11 (Ind. Ct. App. 2012). “Although this is in some sense an issue of

       law, it is highly fact sensitive and is subject to an abuse of discretion standard.”

       Id. at 211. Pursuant to Indiana Code Section 31-15-7-4(b), the trial court must

       divide the marital property in a “just and reasonable manner.” “The court shall

       presume that an equal division of the marital property between the parties is just

       and reasonable.” I.C. 31-15-7-5.
       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 5 of 19
[11]   “Our supreme court has held that a trial court’s disposition is to be considered

       as a whole, not item by item.” Morgal-Henrich, 970 N.E.2d at 212.


               In crafting a just and reasonable property distribution, a trial
               court is required to balance a number of different considerations
               in arriving at an ultimate disposition. The court may allocate
               some items of property or debt to one spouse because of its
               disposition of other items. Similarly, the factors identified by the
               statute as permitting an unequal division in favor of one party or
               the other may cut in different directions. As a result, if the
               appellate court views any one of these in isolation and apart from
               the total mix, it may upset the balance ultimately struck by the
               trial court.


       Fobar v. Vonderahe, 771 N.E.2d 57, 60 (Ind. 2002). “[A] party challenging the

       trial court’s decision on appeal must overcome a strong presumption that the

       trial court acted correctly in applying the statute.” In re Marriage of Marek, 47
N.E.3d 1283, 1288 (Ind. Ct. App. 2016), trans. denied. A review of the trial

       court’s order in this case reveals the court intended to divide the marital assets

       evenly between Gerhard and Virginia.


                                                A. German Accounts

[12]   Gerhard first contends the trial court should have segregated several German

       investment accounts from the marital estate.1 These accounts were funded, at




       1
        Gerhard also argues, “The Court treated all three of the German funds the same in its Order, when there
       were different circumstances for each.” Appellant’s Br. p. 17. Virginia notes Gerhard’s Appellant’s Brief
       “refers to three German accounts at issue, but does not clarify which three of the four German accounts are
       at issue.” Appellee’s Br. p. 20-21. We need not address these issues because we conclude the trial court
       properly divided these assets.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016           Page 6 of 19
       least in part, by the sale of property Gerhard inherited from his parents in

       Germany.


               [] In an action for dissolution of marriage . . . the court shall
               divide the property of the parties, whether:


               (1) owned by either spouse before the marriage;


               (2) acquired by either spouse in his or her own right:


                       (A) after the marriage; and


                       (B) before final separation of the parties; or


               (3) acquired by their joint efforts.


       I.C. § 31-15-7-4. This “one pot” theory of marital property “ensures that all

       marital assets are subject to the trial court’s power to divide and award.”

       Marek, 47 N.E.3d at 1288.           Consequently, the trial court properly included the

       German accounts as part of the marital estate.


[13]   We presume that an equal division of marital property is just and reasonable.

       I.C. § 31-15-7-5. This presumption may be rebutted by showing:


               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.


               (2) The extent to which the property was acquired by each
               spouse:

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 7 of 19
                       (A) before the marriage; or


                       (B) through inheritance or gift.


               (3) The economic circumstances of each spouse at the time the
               disposition of the property is to become effective . . .


               (4) The conduct of the parties during the marriage as related to
               the disposition or dissipation of their property.


               (5) The earnings or earning ability of the parties as related to:


                       (A) a final division of property; and


                      (B) a final determination of the property rights of the
               parties.


       Id. Thus, inheritance is only one factor to consider in deviating from an equal

       division of marital property.


[14]   With regard to the German accounts, the trial court found:


               40. The parties jointly decided how to invest the monies in the
               German accounts that Husband inherited from his parents in
               2006 and 2008.


               41. Husband had earnings from international employment
               deposited into the accounts in Germany during the parties’
               marriage.


               42. Husband spent monies from the German accounts for the
               family’s travel in Europe during the parties’ marriage.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 8 of 19
               43. The German accounts were included in the parties’ joint tax
               return filings from 2006-2013.


       App. p. 26. Gerhard does not specifically challenge any of the above-quoted

       findings. Instead, he directs us to the evidence favorable to his position and

       argues that the evidence does not support the trial court’s order. Our standard

       of review does not permit us to reweigh the evidence. Mitchell, 875 N.E.2d at

       322-23.


[15]   Gerhard relies on Castaneda v. Castaneda, 615 N.E.2d 467 (Ind. Ct. App. 1993),

       to support his contention that, because the three (unidentified) German

       accounts were funded at least in part through the sale of inherited property and

       were never commingled with other marital assets, they should have been

       segregated from the marital estate or not divided between the parties. This

       Court addressed that precise argument in Hyde v. Hyde, 751 N.E.2d 761 (Ind.

       Ct. App. 2001):


               Although the court in Castaneda . . . affirmed setting aside the
               party's inheritance because the funds were never co-mingled with
               the marital assets, [that case] recognize[s] that while a trial court
               must include the inheritance in the marital pot, the decision of
               whether to set over the inheritance to a party is discretionary.


       Hyde, 751 N.E.2d at 766.


[16]   Our review of the record reveals that Gerhard testified he and Virginia included

       the German accounts on their joint tax return. Virginia testified Gerhard

       deposited income from international speaking engagements into the German

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 9 of 19
       accounts and that family vacations to Germany were funded, at least in part, by

       the money in those accounts. Virginia also testified she and Gerhard made

       decisions together regarding funding the German accounts. Given the joint

       decision-making regarding the accounts and use of the money for family

       vacations, Gerhard has not demonstrated that the trial court abused its

       discretion by equally dividing the assets.


                                         B. Mitsubishi Automobile

[17]   Gerhard contends the trial court abused its discretion by identifying the value of

       the Mitsubishi Outlander Sport, which the trial court ordered him to purchase

       for Virginia, as a distinct asset and also including the value of the vehicle in the

       valuation of the bank account from which Gerhard paid for it. Virginia

       concedes the trial court “double counted” the value of the vehicle, $16,250.00.

       Appellee’s Br. p. 18. As such, we remand this matter and instruct the trial court

       to correct its calculations with regard to the Mitsubishi Outlander Sport.


            C. Fidelity and Credit Union Accounts/Credit for Maintenance Payments

[18]   Gerhard next contends the trial court abused its discretion by “failing to include

       the proper amount of the Fidelity account and the PEFCU [Purdue Employees

       Federal Credit Union] account Virginia received” and “despite paying the sum

       of $3,200.00 per month in temporary maintenance and the sum of $5[,]600.00

       per month in maintenance after the Dissolution Decree was entered, the Trial

       Court refused to give Gerhard any credit for the property settlement monies

       owed to Virginia in the final order.” Appellant’s Br. p. 15.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 10 of 19
[19]   Indiana Rule of Appellate Procedure 46(A)(8)(a) states that arguments in an

       Appellant’s Brief “must contain the contentions of the appellant on the issues

       presented, supported by cogent reasoning.” Further, “Each contention must be

       supported by citations to the authorities, statutes, and the Appendix or parts of

       the Record on Appeal relied on . . . .” Id. We note that Gerhard’s argument

       regarding the Fidelity and PEFCU accounts contains no explanation, including

       what he believes to be the correct balances of these accounts, or citation to the

       record. As such, we conclude he has waived this argument. Likewise,

       Gerhard’s argument (as we interpret it) that his maintenance payments to

       Virginia should be viewed as assets distributed to Virginia as part of the division

       of marital assets is unclear at best. It is not, as required by Appellate Rule

       46(A)(8)(a), cogent, nor does he cite to any authority in support of his position.

       He has thus also waived this argument.


                                            C. Capital Gains Tax

[20]   Gerhard next argues the trial court “ignored” the capital gains taxes he incurred

       as a result of substantial withdrawals he made from the parties’ joint Fidelity

       account. He argues, “the implications of the liquidation of the Fidelity account

       had already occurred by the time of the final hearing in this matter. The Court

       attributed to [sic] the cost of the capital gains tax entirely to Gerhard . . . both

       parties should be responsible for the payment of the tax . . . .” Appellant’s Br.

       p. 19. He seems to contend the capital gains tax was excluded from the exhibit

       attached to the trial court’s order. That exhibit is a chart that lists all of the

       parties’ assets and debts.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 11 of 19
[21]   To the extent the trial court did not account for the capital gains tax in the

       division of marital assets and debts, we direct the trial court to make a

       correction on remand. We also note that Indiana Code Section 31-15-7-5

       provides that the trial court may deviate from an equal division of the marital

       property if there is evidence that an equal division would not be just and

       reasonable in light of, among other things, “[t]he conduct of the parties during

       the marriage as related to the disposition or dissipation of their property.” Id.


[22]   The trial court found:


               34. Husband opened a new Fidelity account . . . in January
               2014, which he kept at a zero balance until after he filed his
               Petition for Dissolution. Husband proceeded to live from marital
               assets from January 2014 through September 2014 and to deposit
               his entire income earned from Purdue in his new separate
               account despite being able to pay for his living expenses from his
               income.


               35. From January 1, 2014 through October 2014, Husband spent
               in excess of $12,000.00 on groceries and in excess of $15,000.00
               on vacations from marital assets for the benefit of himself and the
               children.


                                                    *****


               67. Husband transferred $828,004.62 from joint accounts into
               accounts in his individual name from January 15, 2014 through
               August 31, 2014. Of that amount, $407,879.80 was transferred
               prior to the February 19, 2014 date of filing.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 12 of 19
               68. Wife transferred $87,357.38 from joint accounts into accounts
               in her individual name from January 15, 2014 through August
               31, 2014. Of that amount, $8,000.86 was transferred prior to the
               February 19, 2014 date of filing.


                                                    *****


               71. Wife incurred attorney fees to sort through the numerous
               transfers of money from the two joint Fidelity accounts from
               which in excess of $915,362.00 was removed since January 15,
               2014.


                                                    *****


               74. Husband removed over ten times the amount of money that
               Wife did from the joint Fidelity accounts during 2014. Wife did
               not have access to sufficient funds from other sources to pay her
               living expenses. Husband did have sufficient income to pay his
               living expenses during that time. It is appropriate for Husband to
               pay the capital gains tax of approximately $66,000.00 on the
               withdrawals from the joint Fidelity accounts in 2014.


       App. pp. 29-30. Again, Gerhard does not specifically challenge the trial court’s

       findings as being unsupported by the evidence.


[23]   In short, the trial court found Gerhard needlessly liquidated marital assets; he

       had sufficient personal income to support himself and the children while this

       dissolution action was pending. As a result, Gerhard incurred capital gains tax.

       Gerhard’s numerous transfers also caused Virginia to incur attorney fees. The

       trial court’s findings clearly establish Gerhard inappropriately disposed of

       marital assets. The trial court did not abuse its discretion by ordering Gerhard

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 13 of 19
       to pay the $66,000.00 tax debt, even if it resulted in an uneven distribution of

       marital assets. To the extent that debt is not accounted for in the chart attached

       to the trial court’s order and results in a deviation from the presumption of an

       equal division, the trial court should make any necessary corrections to the

       chart and/or its order on remand.


                                                II. Maintenance

[24]   Gerhard next contends the trial court abused its discretion by ordering him to

       pay $3,200.00 per month through December 25, 2015, to Virginia in spousal

       maintenance. A trial court’s decision to award maintenance is purely within its

       discretion . . . .” Coleman v. Atchison, 9 N.E.3d 224, 228 (Ind. Ct. App. 2014).

       “An abuse of discretion will be found if the trial court's decision is clearly

       against the logic and effect of the facts or reasonable inferences to be drawn

       therefrom, if the trial court misinterprets the law, or if it disregards evidence of

       factors in a controlling statute.” Banks v. Banks, 980 N.E.2d 423, 426 (Ind. Ct.

       App. 2012), trans. denied.


[25]   Indiana Code Section 31-15-7-2 permits a trial court to find maintenance is

       necessary for a spouse if the receiving spouse is: 1) physically or mentally

       incapacitated to the extent that spouse’s ability to support himself or herself is

       materially affected; 2) the receiving spouse lacks sufficient property, including

       marital property apportioned to the spouse, to provide for the spouse’s needs; or

       3) the receiving spouse is the custodian of a child whose physical or mental

       incapacity requires the custodian to forgo employment.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 14 of 19
[26]   In determining whether to award maintenance, the trial court must consider:


               (A) the educational level of each spouse at the time of marriage
                  and at the time the action is commenced;


               (B) whether an interruption in the education, training, or
                  employment of a spouse who is seeking maintenance
                  occurred during the marriage as a result of homemaking or
                  child care responsibilities, or both;


               (C) the earning capacity of each spouse, including educational
                  background, training, employment skills, work experience,
                  and length of presence in or absence from the job market; and


                   (D) the time and expense necessary to acquire sufficient
                   education or training to enable the spouse who is seeking
                   maintenance to find appropriate employment.


       Ind. Code § 31-15-7-2.


[27]   Here, the trial court found:

               54. Husband was ordered to pay the sum of $3,200.00 per month
               in spousal maintenance to the Wife. These payments should
               continue through December 25, 2015, to permit Wife to obtain
               employment.


               55. Wife did not present expert testimony tending to prove and
               did not prove that she is disabled and unable to work. Wife has
               not demonstrated that she requires rehabilitative or disability
               maintenance beyond December 25, 2015.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 15 of 19
       App. pp. 27-28. Gerhard contends these findings are inconsistent and, thus, an

       abuse of discretion. We disagree. Read together, findings of fact 54 and 55

       state that Virginia should receive maintenance until December 25, 2015, but

       that the evidence does not support an order for maintenance beyond that date.


[28]   Gerhard argues that Virginia did not prove she is unable to work. He cites to

       the evidence most favorable to his position and argues that the trial court’s

       findings do not support its conclusion that maintenance is necessary. Again we

       note that our standard of review does not permit us to reweigh the evidence.

       Mitchell, 875 N.E.2d at 322-23.


[29]   The trial court found:

               58. Although Wife has an MBA and an undergraduate degree in
               chemical engineering, Wife has not been employed since 2002 by
               agreement of the parties.


               59. Wife’s break in employment occurred so that Wife could stay
               at home with the parties’ children and serve as their primary
               caregiver and homemaker.


               60. Wife has not had any additional educational training since
               2002.


               61. Husband has a Ph.D. and an undergraduate degree in
               electrical engineering.


               62. Husband is employed at Purdue University as the Director of
               the Network for Computational Nanotechnology, the Reilly
               Director of the Center for Predictive Materials and Devices, and

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 16 of 19
               a Professor of Electrical and Computer Engineering. Husband
               has been a tenured professor at Purdue University since
               December 15, 2003.


               63. Husband earns $268,026.76 in gross wages from Purdue
               University. Husband also earns additional monies for consulting
               or speaking engagements.


       App. p. 28.


[30]   Our review of the record reveals that Virginia, who has an engineering degree

       and a master’s degree in business administration, has been unemployed for

       thirteen years. Instead of working outside the home, Virginia and Gerhard

       agreed Virginia would stay home with their two children; she was home with

       them their entire lives. Virginia has not returned to school, completed any

       training, or updated her resume in any way. In contrast, Gerhard has a Ph.D.

       in electrical engineering, is a tenured professor at Purdue University, and earns

       $268,000.00 annually. There is ample evidence to support the above-quoted

       findings related to spousal maintenance, and those findings support the trial

       court’s conclusion maintenance was necessary. Thus, the trial court did not

       abuse its discretion by ordering Gerhard to pay spousal maintenance.


                                                III. Gag Order

[31]   The trial court found: “12. Husband should continue to be restrained from

       discussing Wife’s medical situation with anyone besides his medical providers,

       his attorney, and the treatment team in this case.” App. p. 22. Gerhard first

       contends the evidence does not support that order and, second, that it is overly

       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 17 of 19
       broad and violates his right to free speech. We note that, during the final

       hearing, Gerhard’s attorney asked, “Do you recall the court issuing a[n] order

       in [sic] October 14, 2014 stating that you are not to talk about her medical

       condition or mental health with anyone other than your attorney or healthcare

       providers?” Tr. p. 92. Gerhard confirmed he did. His counsel then asked,

       “Are you asking [the trial court] to look at that and rewrite it as he sees fit given

       that the two of you will be divorced?” Id. (emphasis added). Gerhard

       responded, “Yes please.” Id.


[32]   Gerhard did not ask the trial court to lift what the parties refer to as a gag order,

       nor did he request any specific modifications to it. Instead, he agreed the trial

       court should have discretion to write the order as it saw fit. The trial court saw

       fit to order Gerhard not to discuss Virginia’s medical situation with anyone

       except his medical providers, his attorney, and the treatment team. Any error

       in that order was invited by Gerhard, and he may not now take advantage of it.

       See Harris v. Harris, 42 N.E.3d 1010, 1013 (Ind. Ct. App. 2015).


                                                 Conclusion
[33]   The trial court abused its discretion by twice adding the value of the Mitsubishi

       Outlander Sport into the marital estate. The trial court shall make any

       necessary corrections to its order with regard to the capital gains tax. The trial

       court did not abuse its discretion by equally dividing the marital assets between

       Gerhard and Virginia, by ordering Gerhard to make maintenance payments to




       Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 18 of 19
Virginia, or by ordering Gerhard to abide by a “gag order.” We affirm in part,

reverse in part, and remand for corrections consistent with this decision.


Affirmed in part, reversed in part, and remanded.


Vaidik, C.J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 79A02-1510-DR-1796 | August 11, 2016   Page 19 of 19